Case 1:20-cv-09518-AT Document 13 Filed 01/15/21 Page 1 of1

USDC SDNY
BIS taccanino & DOCUMENT
ELECTRONICALLY FILED
SHEPHERD LLP DOC #:

DATE FILED: 1/15/2021

 

3 Surrey Lane Hempstead, NY 11550
Tel: 516.483.2990 Fax: 516.483.0566 Giacchino J, Russo *Also Admitted in NJ

January 14, 2021

VIA ECF

Honorable Analisa Torres, U.S.D.J.
United States District Court, S.D.N-Y.
500 Pearl Street

New York, New York 10007

Re: Trustees of the Pension Plan of the Pension Fund of Amalgamated Production &
Service Employees Local 22, et al. v. The Goldberger Company

Case No.: 20-cv-09518(AT)

Dear Judge Torres,

This firm represents Trustees of the Pension Plan of the Pension Fund of Amalgamated
Production & Service Employees Local 22, et al. in the above referenced matter. The Court entered
an Initial Pretrial Conference Order [ECF No. 8], scheduling a Conference for January 19, 2021 at
10am, and an Order [ECF No. 10], setting forth a deadline for a Joint Letter and Proposed Case
Management Plan for January 15, 2021. Plaintiff intends on moving for default judgment as
Defendant has not provided an answer to or otherwise responded to the Complaint [ECF No. 1].
In light of the foregoing circumstances, Plaintiff respectfully requests to adjourn the scheduled
January 21, 2021 Conference sine die.

This constitutes Plaintiff's first adjournment request to the Court in this matter. The
Defendant has not entered an appearance in this action.

I appreciate your time and attention to this matter.

GRANTED in part, DENIED in part. The initial pretrial
conference scheduled for January 21, 2021, is
ADJOURNED to February 22, 2021, at 11:40 a.m. By
February 15, 2021, the parties shall file their joint letter
and proposed case management plan, or Plaintiff shall
move for default.

SO ORDERED. ; o

ANALISA TORRES

Dated: January 15, 2021 United States District Judge
New York, New York

 
